DETAILED ACTION

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Byerly et al. (US5071143, hereinafter Byerly).
Referring to claim 1, Byerly discloses a bush structure (10 in figures 1-2) provided to a lead-out part of a cable (a lead out part of cable 40 at 36), the bush structure comprising: 
a bush body (10) provided to the lead-out part (the lead out part of cable 40) and formed with a first through hole (a through hole 36) where the cable is inserted (cable 40), wherein the first through hole gradually increases in diameter toward a lead- out direction of the cable (36 gradually increase at 36 in figure 1). 

Referring to claim 2, Byerly discloses the bush structure according to claim 1, wherein an inner peripheral surface of the first through hole is formed to have a convex R shaped cross- section. (an Inner peripheral surface of 36 convex shape in figure 2 of Byerly).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 is rejected under 35 U.S.C. U.S.C. 103 as being unpatentable over Byerly  in view of Langford et al. (US4079950, hereinafter Langford).

Referring to claim 3, Byerly discloses the bush structure according to claim 1, but fails to disclose further comprising: a retaining part connected below the bush body wherein the retaining part includes a second through hole, which communicates with the first through hole and into which the cable is inserted and fitted, and a locking part locked to the lead-out part.
Langford  discloses a retaining part (4 in figure 1 or alternatively 24 in figure 3) connected below the bush body (3) wherein the retaining part (4) includes a second through hole (a though hole of 4 or 24), which communicates with the first through hole (a through hole of 3 or 23) and into which the cable (cable 2) is inserted and fitted, and a locking part locked to the lead-out part (an inner surface of 4 locks the cable 2 or lip 28 in figure 3 fasten the cable 2).
It would have been obvious to ordinary skill in the art before the effective filing date of the claimed invention to modify the bush structure of Byerly to have a retaining part and bush body arrangement as taught by Langford because, column 4, lines 14-22 the redundant seal function, the lip 19 performs a cleaning function by scraping undesirable liquids and debris from the rod 12 as the rod 12 slides past the lip 19 into the conduit 13. This prevents debris from lodging in the contact area between the collar 16 and rod 12. This also prevents potentially damaging liquids from remaining on the rod 12 for any substantial length of time.” 

Claims 4 is rejected under 35 U.S.C. U.S.C. 103 as being unpatentable over Byerly and Langford and further  in view of Ideno et al. (US5639993, hereinafter Ideno).

Referring to claim 4, Byerly in view of Langford discloses the bush structure according to claim 3, but fail to disclose wherein the retaining part is made of a material harder than the bush body.
Ideno discloses wherein the retaining part is made of a material harder than the bush body (21 is harder than 12; column 3, lines 32-36 of Ideno states, “a resilient section 12 joining the hard frusto-conic portion of the leading section 1).
It would have been obvious to ordinary skill in the art before the effective filing date of the claimed invention to modify the bush structure of Byerly in view of Langford to have a rigid retaining part and flexible bush body  as taught by Ideno because, column 2, lines 1-5 of Ideno states, “an object of the invention to provide an improved hard grommet having hard sections for receiving there between wiring harnesses without difficulty as well as a resilient section that may hermetically fit in a grommet hole of a panel in, providing good seal for the grommet hole.”.


Claims 5 is rejected under 35 U.S.C. 103 as being unpatentable over Byerly, Langford, and Ideno as applied to claim 4, and further  in view of Tisbo et al. (US20050076469, hereinafter Tisbo).

Referring to claim 5, Byerly in view of Langford and Ideno discloses the bush structure according to claim 5, but fail to disclose wherein the bush body is made of thermoplastic elastomer, and the retaining part is made of polypropylene.

Tisbo discloses wherein the flexible part is made of thermoplastic elastomer  to have for strain-free engagement of the cable; the hard part is made of polypropylene to have sufficient mechanical stiffness for effective frictional engagement ( paragraph 0024 states, “In the preferred embodiment, the outer peripheral member 12 is comprised of polypropylene and is made using conventional injection molding techniques. The inner perforate member 14 is formed from an injection-molded thermal plastic elastomer, such as Santoprene®(polypropylene with 1 micron size particles of rubber; and see abstract).
It would have been obvious to ordinary skill in the art before the effective filing date of the claimed invention to modify the bush structure of Byerly in view of Langford and Ideno to have a rigid part and flexible parts of the bush structure made of materials as taught by Tisbo because thermoplastic elastomer is for strain-free engagement of the cable; polypropylene is for to have sufficient mechanical stiffness for effective frictional engagement (see abstract of Tisbo).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARESH H PAGHADAL whose telephone number is (571)272-5251.  The examiner can normally be reached on 7:00AM-4:00PM, Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571)272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PARESH H PAGHADAL/Examiner, Art Unit 2847